 ASSOCIATED MUSICIANS, LOCAL 80223Associated Musicians of GreaterNew York,Local 802,AFMandBen Cutler. Case2-CB-4296-2April 17,1967DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERS FANNINGAND ZAGORIAOn December 6, 1966, Trial Examiner PaulBisgyer issued his Decision in the above-entitledproceeding, finding the Respondent had not engagedin the unfair labor practices alleged in the complaint,and recommending that the complaint be dismissedin its entirety, as set forth in the attached TrialExaminer'sDecision.Thereafter, theGeneralCounsel and the Charging Party filed exceptions tothe Trial Examiner's Decision and supporting briefs,and the Respondent filed a brief in support of theTrial Examiner's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions' and briefs, andthe entire record in this proceeding, and herebyadoptsthefindings,conclusions,andrecommendations of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the complaintbe, and it hereby is, dismissed.September 8 and 9, 1966, in New York, New York, on thecomplaint of the General Counsel' and the answer ofAssociated Musicians of Greater New York, Local 802,AFM, herein called the Respondent or Union. The issuesformulated by the pleadings and litigated at the hearingare whether the Respondent, as the exclusive bargainingrepresentative of the musicians employed as sidemen forsingle engagements by the Charging Party, Ben Cutler,violated Section 8(b)(3) of the National Labor RelationsAct, as amended,2 by unilaterally raising minimum wagescales for these employees and establishing a welfare fundplan requiring employer contributions of $1 per employeeperengagement,without first affording Cutler anopportunity to bargain with respect to these matters, andby threatening Cutler's employees who were assigned toperform at a social function with union discipline if theyperformed on terms less than those prescribed above. Atthe close of the hearing the parties waived oral argument.Thereafter, briefs were filed by the General Counsel andthe Respondent.3Upon the entire record, and from my observation of thedemeanor of the witnesses, and with due considerationbeing given to the arguments advanced by the parties, Imake the following:FINDINGSAND CONCLUSIONS1.THE BUSINESSOF CUTLERBen Cutler, an individual proprietor doing business inNew York City under the trade name and style of BenCutler Orchestras, is engaged in providing orchestras,bands,musicians,and related services for singleengagements to night clubs, country clubs, restaurants,hotels,and private individuals.During 1965 Cutlerreceivedforhissingleengagementservices"approximately $172,650, of which more than $50,000 wasderived from engagements performed outside New YorkState, and approximately $72,000 was derived from singleengagement performances for nonretail clients such ashotels, country clubs, and private schools.For the purposes of this case, the Respondent con-cedes, and I find, that Cutler is an employer engagedin commerce within the meaning of Section 2(6) and (7)of the Act. I further find that it will effectuate the policiesof the Act for the Board to assert jurisdiction herein.iWe do not find adequate support in the record for finding, asthe Charging Party requests, that the Respondent, by its overallconduct failed to bargain in good faith. We also note, however,that the complaint herein alleges that the Respondent violatedSec 8(b)(3), not by its bargaining in general, but by specific actsThe RangaireCorporation,157 NLRB 682, fn 12TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEPAULBISGYER,Trial Examiner: This proceeding, withallpartiesrepresented,was heard before me on'The original charge was filed on October 1, 1965, a copy ofwhich was served on the Respondent by registered mail onOctober 4, 1965 An amended charge was thereafter filed onNovember 3, 1965, and a copy was similarly served on theRespondent the next day2Sec. 8(b)(3) of the Act makes it an unfair labor practice for alabor organization or its agents "to refuse to bargain collectivelywith an employer provided it is the representative of hisemployees subject to the provisions of section 9(a) " The latterII.THE LABOR ORGANIZATION INVOLVEDThe Respondent is a labor organization within themeaning of Section2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESThis is one of a long series of cases instituted byorchestra leaders, individually and jointly, in the courtsand before the Board to test the lawfulness of certain oftheRespondent's activities and conduct. As indicatedabove, the present case is concerned solely with thesection states that "[r]epresentatives designated or selected forthe purposes of collective bargaining by the majority of theemployees in a unit appropriate for such purposes, shall be theexclusive representative of all the employees in such unit for thepurposes of collective bargaining in respect to rates of pay, wages,hours of employment, or other conditions of employment "9 In view of my disposition of this case, I deny the Respondent'smotion for leave to file a supplemental brief"These were principally one-night performances164 NLRB No. 8 24DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent's alleged failure to discharge its statutorybargaining obligation when, after Cutler's request forcontract negotiations, it unilaterally revised its bylaws toraise the single engagements wage scales of musicians,commonly known in the trade as sidemen, and to providefor single engagement welfare fund coverage for theseemployees.Not involved in this case, as the GeneralCounsel made perfectly clear at the hearing and in thecomplaint, is the Respondent's overall good or bad faith inits contract negotiations with Cutler.A. The FactsThe relevant facts are, for the most part, undisputed andare as follows:Cutler is a professional orchestra leader operatingprincipally in the single-engagement fields Over a periodof a year he employs more than 200 different sidemen toplay at some 400 functions which he books. About 26 ofthese sidemen work regularly for him, performing at anestimated 50 jobs a year.? Cutler usually conducts his ownorchestraexcept thatwhen he has simultaneousengagements he employs subleaders to act in thatcapacity." All the musicians employed by him for singleengagementswithintheRespondent'sterritorialjurisdiction, which embraces New York City and Nassauand Suffolk Counties, are members of that organization, asisCutler. The Respondent's membership consists, amongothers, of sidemen, orchestra leaders, and subleaders andwell exceeds 10,000.9 A relatively small number ofmembers are professional orchestra leaders, althoughsidemen may act in that capacity once or a few times ayear when they obtain their own engagements.10 TheRespondent readily conceded at the hearing that it"represent[s] the sidemen who have worked over theyears for Mr. Cutler for the purposes of protecting themwith respect to their wage scales, hours and conditions ofemployment."Until recently the Respondent admittedly has refused torecognize orchestra leaders as employers of performingmusicians in the single-engagement field. In its answer tothe complaint, the Respondent states that:throughout itsexistence,Local 802[theRespondent] regarded the purchaser of the musicalservices of orchestras as the employer and thesidemen and orchestra leader as employees, and thatthis had been the custom and accepted practice in themusical industry throughout the country; thatLocal 802 has not bargained collectively with thepurchasers of musical services or with orchestraleaders onsingle engagements... ; that with regardto single engagements, Local 802, acting through itsmembership or its Executive Board pursuant to itsBy-Laws, has voted the minimum scales and otherterms and conditions below which its members willnot offer their serviceson single engagements . . . .11On August 6, 1965,12 Cutler sent the Respondent aletter,requesting 'a date to commence collective-bargainingnegotiationsforacontract covering hisregularly employed sidemen whosenameshe listed. OnOctober 1, the Respondent replied that it was prepared tobargain with him and suggested that he submit contractproposals to facilitate the negotiations before scheduling ameeting. In response, Cutler on October 26 delivered,totheRespondent his written proposals consisting of 40general subjects to serve as a basis of discussion.In the meantime, in the early part of October, theRespondent's executive board, pursuant to authority,increased by $1.50 per hour theminimumwage scalesprescribed in article X of the Respondent's bylaws forsidemenperformingonsingleengagementsandinaugurated a welfare fund plan for these musicianssupported by employer contributions of $1 per employeeper engagement.13 These changes were announced in theOctober issue of Allegro, the Union's official publication,and were made effective on and after November 15. Underits bylaws,'" members are subject to disciplinary action ifthey fail to observe the new wage scales and renderservices below these requirements.The foregoing were the first wage changes made in thesingle-engagementfieldsincethe previous scales werevoted in 1959, effective June 15, 1960. Although severalyears thereafter members had introduced resolutions torevise the wage scales upwards, as provided in theRespondent's bylaws,', the executive board deferredacting favorably thereon, on advice of counsel, because ofthe pendency of a certain suit instituted in the Federaldistrictcourtby a number of orchestra leaders.16Following the dismissal of this suit on May 17, 1965, theexecutive board proceeded to review the wage scales andconcluded that various factors, including the rise in thecost of living and the fees orchestra leaders were chargingthe purchasers of music, warranted the changes which are5Article Xof the Respondent's bylaws defines engagement ofless than 1 week as single engagements(sec 1)and those of aweekor longer as steady engagements (sec 2)6 It appears that Cutler also has some steady engagementswhich are not here involved'Occasionally thesemusiciansmay also work for otherorchestra leadersFour of themhave at times booked singleengagements of their own at which affairs they acted as orchestraleaders" In the course of a year,Cutler uses about 50 subleaders whoon other occasions perform as sidemen0 InCarroll v American FederationofMusicians of the UnitedStates and Canada,241 F Supp.865, 870(D C S N Y -),-the courtmade a factual finding that the Respondent had over 30.000memberswho performmusicalservicesasconductors,instrumentalists,arrangers,and copyists10Cutler estimated that there are approximately 500 memberswho are full-time orchestra leadersMax L Arons, president ofthe Respondent,testified that there are 8,000 to 10,000 musiciansperforming as orchestra leaders,most of whom act in thatcapacity once or a few times a year InCutler v AmericanFederationof Musicians of the UnitedStatesand Canada,316F 2d 546, 547 (C A 2),the court noted that 2 percent of themusicians in the Union always act as orchestra leaders and 98percent do so on some occasions,and play as sidemen on othersi iThe General Counsel has apparently accepted this statementof theRespondent's historicalpolicy in thesingle-engagementfield It appears that in the steady-engagementfield, however, theRespondent has bargained collectively with purchasers of musicalservices. SeeCarroll v American Federation of Musicians, supra,88312All dates refer to 1965 unless otherwise specifiedi3Before the bylaws were thus amended welfare fund benefitsand contributions were limited to the steady-engagement field.14Article IV, secs 1(k), (a), (o), (p), (s), and (Wand article IXisArticle VIII, secs 2 and 3i6Carroll v American Federationof Musicians,supra.Thiswas a suit brought against the Respondent and itsparent body forallegedly violating the Federal antitrust laws or common lawrestraintof trade byreason, amongothers, of the unions'practices of fixing minimum wage scales of sidemen and theminimum fees leaders may charge purchasers of the music JudgeLevet dismissed the complaint on the ground that the unions'conduct fell within the definition of labor dispute in Norris-LaGuardia Actand was exempted from the antitrust laws. ASSOCIATED MUSICIANS, LOCAL 80225the subject of this proceeding. However, because of theintervening death of the then union president and theresultant intraunion controversy over successorship, finalaction was not taken until early October, as stated above.On November 22, the parties held their first and onlymeeting to consider Cutler's proposals which consisted of40 items whose details were to be worked out later duringnegotiationsand embodied in a collective-bargainingcontract.Among others, the proposals provided thefollowing:(4)Agreement upon a suitable schedule of wagescales and overtime rates.(11)Provision for a suitable, reasonable and lawfulwelfare program for protection of Cutler's employees.(12)Stipulationswhich exempt Cutler as anorchestra-leader-employer from any Union by-law,regulation or ordinance with respect (i) to theprices(whether minimum, maximum or intermediate) whichCutler charges or will chargeto his clientsand (ii) tohisminimum profits or income as orchestra-leader-'employer.Concerning the wage scales, Cutler made it quite clearthat he desired bargaining from "scratch" as if the newscaleshad never been promulgated, whereas theRespondent suggested, as its counterproposal, theacceptance of the new rates or alternatively higher ratesin view of Cutler's ability to command better prices for hisengagements than other orchestra leaders. As for thewelfare program, the Union, of course, accepted inprincipleCutler's proposal for the establishment of awelfare fund for his sidemen but urged adoption of itsrecently instituted plan. On the other hand, if Cutlerinsisted that a separate welfare fund be created for hissidemen alone, the Respondent took the position thatprovision should be made for larger contributions byCutler.As these discussions were essentially exploratory innature and dealt mainly in generalities, the meetingconcluded with the understanding that Cutler's attorneywould submit to the Respondent specific contractproposalsfollowing the receipt of which anotherconferencewould be arranged. However, no otherproposals were forthcoming from Cutler and no furtherbargaining sessions were held." As stated above, theGeneral Counsel does not challenge the Respondent'sgood faith at the aborted bargaining negotiations.By letter dated February 4, 1966, the Respondent'sattorneynotifiedCutlerthattheRespondent"cannot-acceptorapproveanynoticesofengagements-[he had] filed since December 8, 1965,which do not provide for the new Wage Scales and theWelfare Fund Contributions." The letter also stated thatthis action was in conformity with a statement the writerhad made to the court in a lawsuit not identified'' that,unless the orchestra leaders paid its members the newwage scales and made the welfare fund contributions, itwould instruct its members not to work for them.itThe foregoing findings are based on a synthesis of thecredible testimony adduced at the hearing I credit the denial ofAshe, an attorney long experienced in the labor relations field anda spokesman for the Respondent at the negotiating meeting, thatatany time did he or any union representative exclude anysubject, particularly wage rates and the welfare plan, from thebargaining table or indicate an inability to bargain on thosesubjects because they were covered by the Respondents bylawsIt is noted that, notwithstanding the existence of bylaws affectingOn April 12, 1966, the Respondent returned to Cutler 26notices of engagement which he had previously forwardedto it. In its covering letter, the Respondent explained thatitdid so because there was not on file a signed agreementin the form enclosed therein which would give the Unionassurance that he would pay its members the current wagescales and make the required contributions to the welfarefund. The letter also pointed out, as the Respondent'sattorney had previously done, that, unless Cutler compliedwith those terms, its members would not work on hisengagements.The form agreement that was enclosed describes itselfas an agreement between the "Leader-Employer" and theRespondent and contains a preamble which acknowledgesthat:... the Leader-Employer is desirous of employingmembers of the Union for musical performances inthe single engagement field, and the Union is willingto have its members work for the Leader-Employer onthe payment to them of applicable Union wage scalesand the compliance by the Leader-Employer of allapplicable Union rules and regulations, as well as ofthe terms set forth below.Among other things, the agreement proceeds to set forththe procedures to be followed by the "Leader-Employer"after he enters into a contract witha clientor purchaser ofthe music. It also provides that the "Leader-Employer"warrants that such contract with the client or purchaser ofthe music will provide for payment of at least the minimumwage scales required by article X of the bylaws and the $1welfare fund contributions. Also enclosed in the letter wasanother form entitled "Notice of Engagement Contract"which prescribes the information an orchestra leader isrequired to furnish the Union concerning the engagementcontractmade with the purchaser of the music. Inaddition, this form contains substantially the samecommitment by the leader regarding wage scales andwelfare fund contributions as that required of the"Leader-Employer"intheagreementpreviouslydescribed. The Respondent's President Arons testifiedthat the "Notice of Engagement Contract" is customarilyused by sidemen who occasionally act as leaders onengagements for which they themselves contract.On April 16, 1966, Lou Russ, a union delegate, appearedatCromwell Center in Staten Island, New York, whereone of Cutler's orchestras was scheduled to perform underSubleaderLeroy E.Parkins.Shortlybeforetheperformance was to begin, Russ told Parkins and themusiciansthat if they played this engagement they wouldbe taken before the Union's trial board on charges ofplaying below scale and without arrangements being madeforwelfare contributions by the employer. Parkinsthereupon telephoned Cutler and put Russ on thetelephone. In the ensuing conversation, Russ informedCutler that, as he had not signed the form agreementwhich would assure the Respondent that the current wagescales would be paid and welfare fund contributions wouldbe made, the men could not perform. Cutler replied thatterms and conditions of employment in the steady-engagementfield,theRespondenthasnegotiatedcollective-bargainingagreements in that areaiN In hisbrief, the General Counsel identifiesthis suit asAmesv AssociatedMusiciansof Greater New Yorb, Local 802 AFM,No65-3702 (D C S N Y) This is an action brought by orchestraleaders,includingCutler. in which they c hallenge the Union'swelfare plan and regulations as violative of Sec 302 of the LaborManagementRelations Act 26DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe would not sign such an agreement and consented toappear before the Union's executive board the followingTuesday (April 19).With this understanding, themusicianswerepermittedtoproceedwiththeengagement.On Tuesday, Cutler came before the executive board.After the Cromwell Center episode was related, theexecutive board warned Cutler that if he did not sign theagreement described above, he would be unable to securetheservicesofanymusician.Cutler repeated hisdisinclination to do so, referring to his pending NLRBcharges in the instant case. President Arons thenindicated his awareness of five engagements that Cutlerwas scheduled to perform the following Friday andthreatened to prevent the musicians from playing them.Cutler responded that he would report this to the NLRBRegional Office. As it turned out, the Union did notinterfere with these engagements.On April 22, 3 days later, the Respondent and Cutlerentered into a written stipulation whereby, in return forthe Respondent's agreement to permit its members towork for Cutler without being subject to union discipline,Cutler agreed to deposit in escrow the difference betweenthe new and old wage scales his musicians wouldotherwise receive under the new rates and to make thewelfare fund contributions. It was further stipulated that,"[s]hould it be held by the courts, or by the N.L.R.B. andaffirmed by the courts, that any of the payments-[were]illegal," the welfare fund contributions would cease andthe escrow moneys would be returned to Cutler.B.Contentions of the Parties; Concluding FindingsSection 8(b)(3) of the Act makes it an unfair laborpractice for the employees' bargaining representative torefuse to bargain collectively with their employer muchthe same as its counterpart, Section 8(a)(5), imposes acorrelativeobligationupon the employer to bargaincollectively with the employee representative. Section 8(d)defines the phrase "to bargain collectively" as "theperformance of the mutual obligation of the employer andthe representative of the employees to meet at reasonabletimes and confer in good faith with respect to wages,hours, and other terms and conditions of employmentAlthough the new wage scales and welfare fundrequirements prescribed in the bylaws are applicable to allof the Respondent's members and orchestra leaders whoperform in the single-engagement field, not alone to Cutlerand his sidemen, the General Counsel strenuouslycontends that the Respondent's unilateral action in thuschanging the terms and conditions of employment ofCutler's sidemen after the latter's request for the initiationof contractnegotiationsconstituted a refusal to bargainviolative of Section 8(b)(3) of the Act. Analogizing thestatutory obligation of the representative to that of anemployer, the General Counsel argues that,just as anemployer is prohibited from altering the terms andconditions of employment of his employees without firstaffording their representative an opportunity to bargainover such contemplated changes, as the Supreme Courtheld inN.L.R.B. v. Katz,isso is the representative under acorresponding duty to refrain from taking unilateral actionwithout offering the employer a similar opportunity tonegotiate. The Respondent, on the other hand, urges withequal vigor that, absentan existingcollective-bargainingagreement limiting its right, the Act does not bar a unionfrom withholding the services of its members from anemployer to compel acceptance of the terms under whichitsmembers will work.Whether aunion's unilateralimposition of new termsandconditionsofemployment could be treatedanalogously to an employer's unilateralaction in settingworking conditions as to offend Section 8(b)(3) is aquestionthe Supreme Court has expressly left open.20However, assuming that there are circumstances where aunion's unilateral conduct may amount to a breach of itsbargaining duty, I am not convinced that the facts of thiscasewarrant such a determination, whatever surfaceappeal the General Counsel's contention may have.21Section 7 guarantees to employees the right to engage inconcerted activities for theirmutualaid and protection.Traditionally, labororganizationshave served such vitalinterests. In furtherance of these interests, it has not beenan uncommon practice for unions to promulgate workrulesdesigned to advance their members' economicwelfare.Indeed,many well-established terms andconditions of employment, suchas minimumwage rates,the 40-hour week,restrictionson overtime, job referralsystems, and otherstoo numeroustomention, whosevalidity is beyond challenge, have had theirgenesis inunionrules, bylaws, and policies.22It isnot, nor can it seriously be, argued that the bylawsherein involved, particularly as they relate to minimumwage scales and a welfare fund program, areper seunlawful.23Certainly, these subjects arematters oflegitimate concern to the Respondentand itsmembersand, being nondiscriminatory attempts to benefit all therepresented employees and clearlynot inconflict with thepurpose and policies of the Act, may appropriately beincluded in collective-bargainingagreements.24Nor,under Board precedent'25 isitbeyond the scope of theRespondent's prerogative in themanagement of itsinternal affairs to require its members to observe these11N.L R B v. Benne Katz d(b(a WilliamsburgSteelProductsCo,369 U.S 73620N L R.B v InsuranceAgents'International Union, AFL-CIO(Prudential Ins Co.),361 U.S. 477, 496-497;N L R B v BenneKatz, supra, 747.21 If the Respondent still adheres to its position indicated at thehearing, but which is not apparent from its brief,that it does notrepresent Cutler's sidemen for collective-bargaining purposes, Ifind such contention wholly without ment The Respondent'sdemonstrated interest in the working conditions of Cutler'smusicians,its concession that it represented them for the purposeofprotecting their wage scales, hours, and other terms ofemployment,and its participation in contract negotiations withCutler plainly reveal that it has been serving in that capacity in itsdealings with Cutler22N L R.B v. FurriersJointCouncil of New York,224 F.2d 78,80(C.A 2)23 Joliet ContractorsAssociation vN LR B.,202 F.2d 606, 608,612 (C.A 7),denying petition to review and modify order in 99NLRB 1391,1394, cert.denied 346 U S 824 The court therepertinently observed that union"by-laws not being illegal perse,-neither theBoard nor this court could order theirdiscontinuance "24N L R B v News Syndicate Company, Inc,365 U.S 69525Local248,United Automobile,Aerospace and AgriculturalImplement Workers of America, AFL-CIO (Allis-Chalmers MfgCo), 149 NLRB 67, reversed and remanded 358 F 2d 656(C A. 7),petition for cert pending U.S. Supreme Court [reversed 388 U.S175],Local 283,United Automobile,Aircraftand AgriculturalImplementWorkers of America,UAW, AFL-CIO (WisconsinMotor Corp.),145 NLRB 1097 ASSOCIATED MUSICIANS, LOCAL 80227rules or else suffer union discipline short of impairing theoffender's job tenure.To be sure, the Respondent's action in amending itsbylaws to raise the minimum wage scales and inaugurate awelfare fund without consulting Cutler is in a senseunilateral action, as is the promulgation of any work rule orregulation by unassisted unions.26 However, such unionconduct cannot be equated to a unilateral change inworking conditions made by an employer which subvertsthe union's exclusive representative status and, as theSupreme Court held inN.L.R.B. v.Katz,27"isacircumvention of the duty to negotiate which frustrates theobjectives of § 8(a)(5) much as does a flat refusal." On thecontrary, as shown above, the Respondent placed itsrevised wage scales and its welfare fund on the bargainingtable for acceptance by Cutler, which it was undoubtedlyentitled to do, lust as Cutler was privileged to reject themand insist on bargaining from "scratch" on specificproposals he agreed to formulate and submit to theRespondent but which he failed to do. Moreover, unlikethe employer's unilateral action in theKatzcase, theRespondent's revised wage scales and benefit fundrealistically could not become terms and conditions ofemployment in Cutler's business until accepted oradopted by him. Nor, by the same token, did theyautomatically become working conditions simply becausethe Respondent offered its members' services on thoseterms.28The court's decision inAssociatedHomeBuilders'29on which the General Counsel relies, does nothold otherwise and the facts of that case are plainlydistinguishable from those in the present case. There, the:union, in violation of a collective-bargaining agreement,,fixed,by internal rule, production ceilings which itsmembers were not permitted to exceed. The court heldthat the union's unilateral modification of the terms of anexisting contract without complying with the requirementsofSection 8(d)30 constituted a breach of the union'sbargaining duty and violated Section 8(b)(3). But this isquite different from the Respondent's action in the presentcase where the parties were not bound to an effectivecollective-bargaining contractwhich established termsand conditions of employment and therefore therestrictions of Section 8(d) are manifestly inapplicable.The Respondent's right to withhold the services of itsmembers except on the basis of the new wage scales andthe welfare fund requirements can hardly be questioned.It is well settled that such withholding of services, like astrike, is not only an activity protected by the Act,81 butalso is consistent with a desire to reach agreement.Indeed, the Supreme Court in theInsurance Agents'case,32 refused to find a union's harassing tactics duringcontract negotiations, consisting of unilaterally imposedworkingconditions,tobe incompatiblewith theperformance of its bargaining duty in violation of Section8(bX3), stating that the "presence of economic weapons inreserve, and their actual exercise on occasion by theparties, is part and parcel of the system [of collectivebargaining] that the Wagner and Taft-Hartley Acts haverecognized." By parity of reasoning, the Respondent'scomplete withholding of services unless Cutler met itseconomic demands cannot be viewed by itself to beinconsistentwith the performance of its bargainingobligation. In fact, the Court in theInsurance Agents'caseexpresslyapproved the correctness of the Board'sconcession there (p. 491) "that a `total' strike called by theunion would not have subjected it to sanctions under§ (b)(3), at least if it were called after the old contract,with its no-strike clause, had expired." In the subsequentKatzcase,33 where the Court held that an employer'sunilateralactionconstitutedan unlawful refusal tobargain, the Court expressly noted that its holding was notinconflict with the exoneration of the union in theInsurance Agents'cse, because, unlike the employer'saction, the union's conduct did not foreclose genuinecontract negotiations.As indicated above, the Respondent placed its newwage rates and welfare plan on the bargaining table as itsproposals and it was only Cutler's failure to pursuenegotiations any further that prevented the Respondent'sgood faith from actually being tested. Perhapsit isfor thisreason that the General Counsel does not impugn theRespondent's sincere desire to come to agreement withCutler on the only occasion on which they met tonegotiatea contract. In these circumstances, it cannot be assumed,without more, that the Respondent's promulgation of thenew work standards "inhibit[ed] the actual process ofdiscussion, or ... reflect[ed] a cast of mindagainstreaching agreement"34 in contravention of the objectivesof the Act. This is especially so because the wage ratesand the welfare program in question were designed to21 Sec 8(aXl) of the Act,which makes it an unfair laborpractice for an employer"to interfere with, restrain or coerceemployees in the exercise of the rights guaranteed in section 7"has been construed to prohibit an employer from participating inthe affairs of a labor organization Sec 8(a)(2) also makes it anunfair labor practice for an employer "to. interfere with theadministration of any labor organization21 369 U.S at 74328 The cases cited by the General Counsel (CC Conn, LimitedvN L R B ,108 F 2d 390 (C.A7),Honolulu Rapid TransitCompany, Limited,110NLRB 1806,Valley City FurnitureCompany,110 NLRB 1589),do not support his position that theRespondent's action violatedthe Act. There,the court and theBoard held that employees engaged in unprotected conductrendering them vulnerable to discharge or other disciplpie when,instead of completely withholding their services by going out onstrike over their demands, they remained atwork,but on theirown terms,for which they were paid As the court so aptly notedin Conn at 397, "[w] e are unable to accept[the] argument to theeffect thatan employee can be on a strike and at worksimultaneouslyWe think he must be on the job subject to theauthority and control of the employer,or off the job as a striker, insupport of some grievance " Here, however, the latter approachwas precisely the one pursued by the musicians,through theirrepresentative, in withholding their services unless Cutler agreedtoemploythem ontheir termsCfN.L.R.B. vWashingtonAluminum Co., Inc,370 US 929Associated Home Builders of the Greater East Bay, Inc vN LR.B., 352 F.2d 745, 751-755 (C A. 9).20 Insofar as relevant,Sec. 8(d) providesthat"where thereis ineffect a collective-bargaining contract covering employees in anindustry affecting commerce,the duty to bargain collectively shallalso mean that no party to such contract shall terminate or modifysuch contract,unless the party desiring such termination ormodification"first complies with certain specified conditionsSiSec. 13 states that "[n]othing in this Act, except asspecifically provided for herein, shall be construed so as tointerfere with or impede or diminish in any way the right to strike,or to affect the limitations or qualifications on that right."32N L.R.BvInsuranceAgents'InternationalUnion(Prudential Ins. Co.),361 U.S 477.31 369 U S 73634 Idat 747 28DECISIONS OF NATIONAL LABOR RELATIONS BOARDadvance the economic interests of itsentiremembershipperforming in the single-engagement field,35 of whichCutler and his sidemen comprised only a small segment,and were subjects that were under consideration by theRespondent'sexecutiveboard long before Cutlerrequested bargaining negotiations.In view of the foregoing, I find no compelling reason toconclude that the Respondent's action in amending itsbylaws to provide higher minimum wage scales and awelfare fund plan for its member-musicians who performin the single-engagement field constituteda per serefusalwho bargain with the Charging Party Cutler concerningterms and conditions of employment of the latter'semployees within the meaning of Section 8(b)(3) of the Act.Similarly, I find that the Respondent did not breach itsbargaining obligation by directing Cutler's musicians,under threat of union discipline, to withhold their servicesfromCutlerunlesshecompliedwiththenewrequirements. Accordingly, I recommend dismissal of thecomplaint in its entirety. 36RECOMMENDED ORDERUpon the basis of the foregoing findings and upon theentire record in the case, I recommend that the complaintissued herein against Associated Musicians of GreaterNew York, Local 802, AFM, be dismissed.as It seems safe to assume that many orchestraleaders whohire musiciansmay not even have sufficientbusiness to warrantthe assertion of jurisdiction by the Board.36 In view of my determination herein, I find it unnecessary toconsider other contentions urged by the Respondent.